Citation Nr: 1535859	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-33 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1946 to October 1947. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The most probative evidence of record indicates that hearing loss disability was   not present in service for many years thereafter and is not related to service or any incident thereof, to include acoustic trauma or claimed ruptured left eardrum.


CONCLUSION OF LAW

The requirements for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided by correspondence in January 2011.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and a VA examination report. 

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for the disabilities on appeal.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.    38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not    meet the regulatory requirements for establishing a disability at that time, he or    she may nevertheless establish service connection for a current hearing disability  by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed hearing loss as a result of in-service     noise exposure.  Specifically, the Veteran claims that during basic training a fellow service member fired a M1 riffle very close to his left ear which he asserts resulted in tympanic membrane perforation and hearing loss.  He contends that his hearing progressively worsened since that incident.

In this case, the January 2011 VA examination shows that the Veteran has current hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  

Having determined that the Veteran currently has diagnosis of bilateral hearing loss, the remaining question before the Board is whether the condition is related to his service. 

The Veteran's service personnel records show that he served as a postal clerk during active duty.  Service treatment records are negative for complaints or findings of hearing loss.  There is also no documentation of a perforated left ear drum during service.  His April 1946 enlistment examination reflects that whispered voice testing was conducted and revealed 15/15 hearing in both ears.  At separation, whispered voice testing was reported at 15/15 in both ears, and his ears were found to be entirely normal.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service or a perforated eardrum.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

After service, a VA audio consult in December 2010 recorded bilateral hearing loss.  The Veteran reported hearing loss left ear greater than right ear beginning when a M1 was fired close to his left ear in service and progressing since that time.  

As the competent evidence fails to show a hearing loss disability in service or for more than six decades thereafter, competent evidence linking the current hearing loss disability with service is required to establish service connection.  On this question, there is evidence for and against the claim.

The evidence in favor of the claim consists of a May 2011 private audiological report.  The clinician noted the Veteran's report that he suffered left ear acoustic trauma secondary to a M1 firing which resulted in tympanic membrane perforation during service.  Examination revealed sensorineural hearing loss in the right and moderate-severe mixed hearing loss in the left, along with left ear tympanic membrane perforation.  The clinician attributed the mixed hearing loss component in the left ear to tympanic membrane perforation.  The clinician opined that it was more likely than not that the Veteran suffered left sided tympanic perforation secondary to possible acoustic trauma (M1).  

The evidence against the claim consists of the January 2011 VA examiner's opinion that the Veteran's bilateral hearing loss was less likely as not caused by or a result of M1 fire near the left ear in service.  The examiner noted that the separation physical noted normal otolaryngology examination with normal whispered voice testing.  As such, the service treatment records failed to documented a perforated eardrum or hearing loss.  Moreover, the examiner noted that while the Veteran attributed his perforated left eardrum to service, he reported that a left perforated eardrum was documented in 1950's, post-service discharge.  The Board also     notes that while on examination the Veteran denied a history of occupational or recreational noise exposure, at his hearing he testified that following service discharge he was occupationally exposed to machinery noise, to include noise   from printing presses, without hearing protection, for a period exceeding 30 years.   

The Board assigns greatest weight to the opinion of the VA audiologist.  The opinion was provided following review of the claims file and examination of the Veteran, considered the Veteran's contentions, and provided an adequate rationale for the conclusion reached.  The examiner explained why the current bilateral hearing loss was not related to service.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez,           22 Vet. App. at 302-04.

Conversely, the Board finds the May 2011 private opinion does not reflect consideration of the all of the facts, including a post service perforated eardrum and normal ear examination at separation from service.  Accordingly, the Board finds this opinion is entitled to little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran sincerely believes he suffers from hearing loss due to perforation of his left eardrum in service and he is competent to describe symptoms of hearing problems and/or ear pain, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss and perforated eardrums are matters that require medical expertise to determine. The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence indicates the Veteran's hearing loss arose     years after discharge from service, and the most probative evidence indicates this condition is not related to service or any incident therein, to include the claimed perforated left eardrum.  Accordingly, the claim for service connection for hearing loss is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


